Appellant was convicted of incest, his punishment being assessed at five years confinement in the penitentiary.
The record is not accompanied by a statement of the facts. There are four bills of exception in the transcript. The first is to the refusal of the court to give a requested instruction, that the girl or the woman was an accomplice and would need corroboration. Without the evidence this question can not be reviewed. The second contains a special charge, which was refused by the court, submitting, in a general way, the same proposition but somewhat amplified. This bill seems not to have been approved by the judge. The bill containing the argument of the district attorney is not verified by the judge. The same may be said of another bill of exceptions. None of these bills state the reasons why these charges should have been given, or any objections urged to the court for his refusal to give them.
In the attitude of the record we believe the judgment does not require a reversal, and it will, therefore, be affirmed.
Affirmed.